Title: From John Adams to Benjamin Hichborn, 27 January 1787
From: Adams, John
To: Hichborn, Benjamin


     
      Sir—
      Grosvr. square Jany. 27. 1787.
     
     I have received with pleasure your obliging Letter of the 24 of october and am much affected with the disagreable State of things in the Massachusetts— It is indeed news to me that there is any such

fixed determination as you mention in the minds of men of greatest Influence. Perhaps I am not a proper confident of those Gentlemen, As to my comeing home it is not possible for me to come home with decency untill next year, at the expiration of my Commission, which will be in about 12 months, then I shall come home of course— I wish with all my heart I were now in Boston, or to embark for that town to-morrow, not that I give full credit to your sanguine partiality to me in supposing that I shall be Chosen first Magisrate—Nor that I think it an eligible situation in such times, or that my health or other Qualifications would enable me to sustain the Weight of it, with dignity at any time— Indeed I doubt whether my sentiments of Government are agreable to the Majority of our state, and I am not enough of an accomodating disposition, to give up or conceal sentiments that I think of Consequence for the sake of Places, The Commotions in New England allarmed me so much that I have thrown together some hasty speculations upon the subject of Government which you will soon see— If the general spirit of those papers is not approved in our Country, my Career in political Life, will be very short—
     I see by some news papers rec’d to day that you have distinguished yourself in support of the Laws in a manner that does you great honour & will not soon be forgotten— I begin to suspect that some Gentlemen who had more Zeal than Knowledge in the year 1770. will soon discover that I had good Policy as well as sound Law on my side when I ventured to lay open before our People the Laws against Riots, Routs & unlawful assemblies—mobs will never do–to govern states or command armies— I was as sensible of it in 70. as I am in 87—to talk of Liberty in such a state of things– Is not a Shattuck & a Chase as great a Tyrant, when he would pluck up Law & Justice by the roots, as a Bernard or a Hutchinson when he would overturn them partially? you see I have not forgotten old stories any more than you— I am sorry however that you recollect the old affair of the Letters in which I ever believed you as innocent as myself and more so too— I had long since forgotten it or at least all unpleasant feelings occasioned by it— Altho those Letters gave offence to some Men whom I alway’s esteemed—there were other sentiments in them which contributed to apprize the Continent early of what I was about & to prepare their minds for it— Those Letters are the first Monument extant of the Immortally glorious Project of Independence— Instead of blushing at them altogether, I Glory in

them & so will my Grand Child that I hope to see next spring— You will oblige me much sir by any Communications you can spare the time to make me
     Yours
     
      J. A—
     
    